After advisement, The Court were clearly of opinion, that’a new trial ought to be granted.
Rule for a new trial absolute, (a)

 In Cluggage v. Swan, 4 Binn. 157, Judge Yeates says, “This case is erroneously reported; I was of counsel with the plaintiff, on the trial, and the late Mr. Bradford, with the defendant. Neither of us took any part in the decision of the motion for a new trial. McKean, Chief Justice, was of opinion, that a new trial should bo granted; but Judge SnippEN thought differently. The plaintiff obtained judgment on his verdict, the court ‘ being divided in opinion,’ and it is thus entered upon the record. It is true, that the affidavits of two of the jurors, stating that two others of the jury had affirmed certain matters of fact, which had induced them to find a verdict for the plaintiff, were read in support of the motion; and also, the depositions of two witnesses contradicting the facts supposed to have been so affirmed; and that the affidavits of six other jurors were read, showing the grounds on which the whole twelve had found their verdict. But it is not usual, when a motion is made for a new trial, to object to *99the court’s receiving evidence of the facts on which it is founded. The common course is, to .lay the facts before the court, leaving it to them to judge of their legal operation. The plaintiff’s counsel, in that case, went fully into the conduct of the jury, as well as the words of the two parties. They had no reason to fear the effect of the affidavits of the two jurors, while they had more weighty evidence to repel the facts sworn to, and fully explain the conduct of the whole jury. Certain it is, that nothing dropped from either of the members of the court, respecting the conduct of the jury; their difference of opinion rested in a comparison of the conflicting notes.” 1


 It is settled, that the testimony of the jurors themselves is not admissible, to impeach their verdict, on the ground of their own misconduct. Oluggage v. Swan, 4 Binn. 150; White v. White, 5 Rawle 61; Willing v. Swarey, 1 Bro. 123; Commonwealth v. Humes, 38 Leg. Int. 94. A juror cannot be examined as to what took place m the jury-room. Norton v. Breitenbach, 1 Pears. 467. But he may testify as to the misconduct of one of the parties to the suit. Ritchie v. Holbrooke, 7 S. & R. 458; Hutchinson v. Sandt, 4 Rawle 240; Thomas v. Chapman, 45 Barb, 98.